Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 1 of 51 PageID 10912




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

     UNITED STATES SECURITIES
     & EXCHANGE COMMISSION,

               Plaintiff,

     v.                                    Case No. 8:19-cv-448-T-33CPT

     SPARTAN SECURITIES
     GROUP, LTD, ISLAND CAPITAL
     MANAGEMENT, CARL DILLEY,
     MICAH ELDRED, and DAVID LOPEZ,

               Defendants.

     ______________________________/

                                         ORDER

               This   matter    comes   before   the     Court     pursuant    to

     Defendants Carl E. Dilley, Micah J. Eldred, Island Capital

     Management, David D. Lopez, and Spartan Securities Group,

     LTD’s Motion for Summary Judgment, (Doc. # 102) and Plaintiff

     Securities       and    Exchange   Commission’s     Motion    for   Partial

     Summary Judgment. (Doc. # 103). For the reasons discussed

     below, both Motions are denied.

          I.     Background

               The Securities and Exchange Commission (SEC) initiated

     this action against Spartan, Island, Dilley, Eldred, and

     Lopez      (collectively,     “Defendants”).      (Doc.   #   1).   The   SEC
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 2 of 51 PageID 10913




     accuses Defendants of engaging in two separate microcap fraud

     schemes from approximately December 2009 through August 2014,

     in violation of the Securities Act of 1933 (Securities Act)

     and the Securities Exchange Act of 1934 (Exchange Act). (Id.).

     As a one-stop shop for microcap securities, the SEC alleges

     that Defendants helped make public the shares of nineteen

     undisclosed blank check companies. (Id. at ¶¶ 2-6).

              a. Defendants

           Spartan   is   an   inactive    broker-dealer     located    in

     Clearwater, Florida. (Doc. # 102-2 at 14:12-14, 21:1-20).

     Island is a transfer agent that operates out of the same

     building. (Id. at 21:1-20, 38:20-25). Both companies are

     owned by the same parent holding company, Connect X Capital

     Markets, LLC. (Id. at 17:13-22).

           From December 2009 through August 2014, Dilley, Eldred,

     and Lopez were principals of Spartan. (Id. at 24:15-25:6).

     Additionally, Dilley served as Island’s president (Doc. #

     102-10 at 23:12-24:2), Eldred as its CEO (Doc. # 1 at ¶ 16;

     Doc. # 46 at ¶ 16), and Lopez as its chief compliance officer.

     (Doc. # 102-18 at ¶ 2). Lopez also served as Spartan’s chief

     compliance officer. (Doc. # 102-2 at 23:9-11).




                                       2
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 3 of 51 PageID 10914




              b. Overview of the alleged microcap schemes

           Alvin Mirman and Sheldon Rose pled guilty in 2016 to

     conspiracy    to      commit     securities   fraud    based       on       their

     involvement     with     fourteen     blank    check    companies           (the

     “Mirman/Rose companies”). (Doc. # 104-5; Doc. # 104-6). A

     blank check company is a company that either has no specific

     business plan or purpose or has indicated its business plan

     is to engage in a merger. 17 C.F.R. § 230.419(a)(2). Mirman

     and Rose both admitted to working with conspirators to recruit

     a straw CEO for each of these fourteen companies. (Doc. #

     104-5 at 10; Doc. # 104-6 at 10). According to Mirman, the

     conspirators would create the name of the company, obtain

     state    incorporation         documents,     and    file    for        a    tax

     identification number in the name of each company, all using

     the name of the straw CEO as the listed owner. (Doc. # 104-5

     at 11). The conspirators would also cause the straw CEO to

     open a bank account in the name of the company using the straw

     CEO as a listed signatory. (Id.). In reality, the bank account

     was controlled by the conspirators and was not accessed by

     the straw CEO. (Id.).

           For each of the Mirman/Rose companies, the conspirators

     would register the company with the SEC using the Form S-1

     process.     (Id.).     During     this   process,     the   conspirators


                                           3
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 4 of 51 PageID 10915




     represented to the SEC that each company had a legitimate

     business plan. But “[t]hese representations were all false

     and misleading and were intended to deceive the SEC and the

     public in order to obtain effective registration of the

     company.” (Id. at 12). Each company was in fact a blank check

     (or shell) company with no legitimate business purpose or

     operations. (Id.).

           At some point after each company was registered, the

     conspirators would seek buyers for the company and negotiate

     a bulk sale of the shares. (Id. at 13). Most often, these

     sales were in the form of reverse mergers, by which all shares

     of the issuer were sold together for a single cash price.

     (Id.).

           These resales themselves were disclosed to the SEC. (Id.

     at 13). But as part of the resale, restricted securities were

     also covertly transferred. (Id.). Prior to each resale, the

           conspirators secretly obtained control of all of
           the purportedly unrestricted shares of the company.
           The conspirators would negotiate a sale price that
           included control of the corporate shell as well as
           the unrestricted stock. The conspirators then
           conveyed control of the company to a person or
           entity designated by the buyer, along with the
           restricted class of shares (that could not be
           publicly traded). This aspect of the sale to the
           buyer was disclosed to the SEC and the public, and
           usually took the form of a “reverse merger.” The
           conspirators would also convey the unrestricted
           shares (that could be publicly traded) to the


                                       4
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 5 of 51 PageID 10916




           buyer, typically to a separate person or entity
           designated by the buyer. This aspect of the sale
           would not be disclosed to the SEC or the public. In
           this way, the buyer of the shell company secretly
           acquired the unrestricted shares, and could sell
           the shares without disclosure to the SEC or the
           public that the buyer also controlled the company.

     (Id.). After each company’s shares were sold in bulk, the

     conspirators shared in the profits of the scheme. (Id.).

           The SEC brought a separate enforcement action against

     Diane Harrison and Michael Daniels, a married couple, for

     manufacturing and selling five other blank check companies

     (the “Harrison/Daniels companies”). SEC v. Diane J. Harrison

     et al., No. 8:18-cv-1003-T-23TGW (Doc. # 1) (M.D. Fla. Apr.

     25, 2018). Harrison and Daniels did not admit to the SEC’s

     allegations, but did consent to an injunction. Harrison, No.

     8:18-cv-1003-T-23TGW (Doc. ## 139-3; 139-4) (M.D. Fla. Nov.

     21, 2019).

           The SEC also filed a related cease-and-desist order, by

     consent, against Andrew Fan for his involvement with the

     Daniels/Harrison companies. In the Matter of Andy Z. Fan

     Respondent, Release No. 10487, 2018 WL 1960465 (Apr. 25,

     2018). In the order, the SEC states that Fan provided the

     capital upfront for three of the Harrison/Daniels companies

     to file a Form S-1 registration statement and a Form 211

     application to be publicly quoted. Id. at *3. Afterwards, Fan


                                       5
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 6 of 51 PageID 10917




     obtained essentially all the companies’ securities through

     designees,       then   effectuated   reverse     mergers    without

     disclosing his role in capitalizing the companies, or his

     ownership of essentially all securities through nominees. Id.

     at *1-*4. The SEC entered a penny stock ban against Fan and

     ordered him to pay a penalty for his role in creating and

     selling the Daniels/Harrison companies. Id. at *7.

              c. Defendants’ participation in alleged schemes

           Before a broker-dealer can publicly quote the price of

     and make a market for a microcap security, the broker-dealer

     must satisfy Rule 15c2-11 of the Exchange Act, which requires

     a Form 211 application be submitted to the Financial Industry

     Regulatory Authority (FINRA). 17 C.F.R. § 240.15c2-11.

           Defendants do not dispute that Spartan filed the Form

     211 applications for the fourteen Mirman/Rose companies and

     the five Harrison/Daniels companies, by which the issuers’

     shares became publicly quoted. (Doc. # 102-18 at ¶¶ 6-7; Doc.

     # 104-5 at 12-13; Doc. # 104-6 at 11-12). Defendants explain

     that,   as   a   broker-dealer,   Spartan   regularly    applied   to

     publish quotations for companies. (Doc. # 102-18 at ¶ 5).

     From 2005 to 2015, Spartan applied to publish quotations for

     approximately 1,500 issuers. (Id.). The ultimate decision to

     publish a quotation was made by either Dilley or Eldred. (Id.


                                       6
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 7 of 51 PageID 10918




     at ¶ 12). Spartan frequently declined to publish quotations

     for issuers, rejecting up to half of all requests it received.

     (Id. at ¶¶ 5-7). Yet it is undisputed that Spartan agreed to

     file     the   Forms    211   for    the    nineteen    Mirman/Rose     and

     Harrison/Daniels        companies,    and   agreed     to   publish   those

     nineteen companies’ stock quotations. (Id.).

            Spartan also does not dispute that Mirman and Rose were

     involved in the Form 211 process. (Doc. # 113 at ¶¶ 17-18).

     Mirman     and   Rose     held   themselves      out    to    Spartan   as

     intermediaries for some of the shell companies. (Doc. # 102-

     17 at ¶ 4; Doc. # 102-56 at 43:5-20; 56:14-58:7). In that

     role, Mirman and Rose emailed Spartan requesting Forms 211

     and providing information on the issuers (such as business

     plans and shareholder information) for Spartan to use while

     filling out the forms. (Doc. # 104-9 at 239:16-240:22; Doc.

     # 105-8). Harrison         was also involved with the            Form 211

     process, as she approached Eldred to file these forms. (Doc.

     ## 107-18; 107-19).

            Defendants state that once Spartan agreed to file Forms

     211 for each of the nineteen companies, it conducted due

     diligence by gathering all twenty documents required by Rule

     15c2-11. (Doc. # 102-18 at ¶¶ 13-14). Spartan also gathered

     additional information not required by the rule. (Id.).


                                          7
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 8 of 51 PageID 10919




           Once    Spartan   had    all     the     requisite    information,    it

     filled out an issuer’s Form 211 and presented the documents

     to FINRA. (Id.). Dilley signed at least fourteen Forms 211

     (Id. at ¶ 9), and Eldred signed three. (Doc. # 107-9 at 7;

     Doc. # 108-2 at 7; Doc. # 108-8 at 12). According to Mirman,

     “[t]hese [Form 211] applications, and follow-up documentation

     submitted to FINRA in support of the applications, contained

     material false representations and omissions concerning the

     companies,     including       the     circumstances       surrounding     the

     submission of the application and the role of the straw CEO

     in relation to the company.” (Doc. # 104-5 at 12-13).

           For some issuers, after receiving the Form 211, FINRA

     sent Spartan deficiency letters requesting more information.

     (Doc. # 102-18 at ¶¶ 40-46). Spartan often forwarded the

     letters to Mirman or Rose, who responded with shareholder

     information they stated was from the issuer. (Doc. ## 105-8;

     105-9; 105-10; Doc. # 102-56 at 56:14-58:7; Doc. # 113-3 at

     ¶ 4). Spartan used this information to compose its responses

     to the deficiency letters. (Doc. # 113-3 at                 ¶¶ 3-5; ## 104-

     12; 104-13; 104-14; 104-15; 104-16; 104-17; 104-18; 104-19;

     104-20;     104-21;   104-22;        104-23;    104-24;    104-25).    Eldred

     approved the response to at least one FINRA deficiency letter.

     (Doc.   #    108-8;   108-9;    108-10).        As   the   chief   compliance


                                             8
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 9 of 51 PageID 10920




     officer, Lopez reviewed the deficiency letters for at least

     three Forms 211. (Doc. ## 108-17; 108-18; 108-19; 108-20).

           After obtaining Form 211 clearance, either Spartan or

     Island   prepared    applications     with   the   Depository     Trust

     Company (DTC), by which the securities became DTC eligible

     for electronic clearance, and thus more valuable. (Doc. #

     105-14 at 1; Doc. ## 115-6; 115-7; 115-8; 115-9; 115-10; 115-

     11; 115-12). This application often included attestation

     letters providing information about the issuer. (Doc. # 102-

     18 at ¶¶ 53-54). It is undisputed Rose communicated with

     Spartan about DTC eligibility and the DTC process. (Doc. #

     105-14; Doc. # 105-13 at 2).

           After   each   company   was    Form   211   approved   and   DTC

     eligible, it put in a transfer request to Island to sell the

     shares. Once Island received a transfer request, it gathered

     the necessary documents verifying the stockholder’s ownership

     of the stock, a stock certificate directing the transfer, and

     instructions    signed    by   the    stockholder     directing     the

     transfer. (Doc. # 102-18 at ¶ 50). Island’s policies and

     procedures also provided that Island “shall” obtain a “list

     of insiders/control persons” from new clients. (Doc. # 108-

     23 at 23-24). Island never received nor produced any list of




                                       9
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 10 of 51 PageID 10921




     insiders or control persons for the Mirman and Rose companies.

     (Doc. # 113 at ¶ 19; Doc. # 108-16 at 92:9-16).

           After   Island    gathered    the    aforementioned     documents,

     Island    recorded     the    transfers,   removed     the   restrictive

     legends from the shares, and effectuated the bulk issuance

     and transfer of securities. (Doc. # 102-18 at ¶¶ 55-56).

           At the time of the alleged fraud, Spartan principal and

     Island CEO Eldred had known Harrison and her husband Daniels

     for around ten years, and Eldred’s wife had earlier been a

     sole officer of an issuer that Harrison helped register and

     sell. (Doc. # 107-12 at 22:25-23:7; Doc. # 1 at ¶ 103; Doc.

     # 46 at ¶ 103). Eldred and Harrison emailed about the Form

     211 process, (Doc. ## 107-18; 107-19), potential FINRA issues

     if Eldred’s wife created another public company (Doc. # 107-

     15), whether Eldred knew a lawyer who needed a shell (Doc. #

     107-14), and some of Fan’s shell companies. (Doc. # 107-10).

     Eldred also communicated with Fan about using one of his

     companies as a “public OTCBB shell” for Eldred’s personal

     holding company. (Doc. ## 107-24; 107-25).

           Additionally, as        President of Island and registered

     principal of Spartan, Dilley emailed with Mirman and Rose

     about the Forms 211 (Doc. # 104-9 at 239:16-240:22; Doc. #

     105-8;    107-4),    DTC     eligibility   (Doc.   #   105-13    at   2),


                                         10
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 11 of 51 PageID 10922




     collecting payments from buyers (Doc. # 105-19), potential

     buyers, (Doc. # 105-13 at 2), and lost certificates. (Doc. #

     106-4). Dilley also agreed for Island to act as an escrow

     agent in a company’s sale, although the sale never occurred.

     (Doc. # 105-17; Doc. # 113-9 at 157:4-17).

           Furthermore,     both   Mirman      and   Rose   asked    Dilley   for

     attestation letters to reassure potential buyers that shares

     were unrestricted, which Dilley provided. (Doc. ## 105-27;

     106-2). Island (through Dilley) attested to potential buyers

     that “Island [] has not placed any stops or restrictions on

     the company shareholders free trading positions.” (Doc. ##

     105-27; 106-2). At the end of the process, Dilley signed the

     stock certificates selling the issuer’s shares. (Doc. ## 105-

     23; 105-24; 105-25; 105-26).

           Based on the aforementioned conduct, the SEC filed a 62-

     page, 191-paragraph complaint on February 20, 2019. (Doc. #

     1). In its complaint, the SEC alleges: (i) Spartan violated

     Section 15(c)(2) and Rule 15c2-11 of the Exchange Act (Count

     1), and Dilley, Eldred, and Lopez aided and abetted those

     violations    (Count   2);    (ii)   Spartan,     Island,      Dilley,   and

     Eldred violated — and aided and abetted violations of —

     Section 17(a) of the Securities Act (Counts 3-4, 8-10); (iii)

     Spartan, Island, Dilley, and Eldred violated — and aided and


                                          11
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 12 of 51 PageID 10923




     abetted violations of — Section 10(b) and Rule 10b-5 of the

     Exchange Act (Counts 5-7, 11-13); and (iv) Spartan, Island,

     and Dilley violated Sections 5(a) and 5(c) of the Securities

     Act (Count 14).

           Both sides now move for summary judgment. (Doc. ## 102;

     103). Both parties have responded (Doc. ## 113; 115) and

     replied. (Doc. ## 118; 119). The Motions are ripe for review.

        II.   Legal Standard

           Summary Judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.”          Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to

     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).

           An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing

     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.


                                       12
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 13 of 51 PageID 10924




     1997). The moving party bears the initial burden of showing

     the court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

     1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477

     U.S. 317, 323 (1986)). “When a moving party has discharged

     its burden, the non-moving party must then ‘go beyond the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers    to   interrogatories,       and   admissions   on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324).

           “Summary judgment may be inappropriate even where the

     parties agree on the basic facts, but disagree about the

     factual inferences that should be drawn from these facts.”

     Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d

     1294, 1296 (11th Cir. 1983). If there is a conflict between

     the parties’ allegations or evidence, the non-moving party’s

     evidence is presumed to be true and all reasonable inferences

     must be drawn in the non-moving party’s favor. Shotz v. City

     of Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003). If

     a reasonable fact finder evaluating the evidence could draw

     more than one inference from the facts, and if that inference


                                       13
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 14 of 51 PageID 10925




     introduces a genuine issue of material fact, the court should

     not grant summary judgment. Samples ex rel. Samples v. City

     of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988) (citing

     Augusta Iron & Steel Works, Inc. v. Emp’rs Ins. of Wausau,

     835 F.2d 855, 856 (11th Cir. 1988)).

           Finally,     the    filing    of   cross-motions        for    summary

     judgment does not give rise to any presumption that no genuine

     issues of material fact exist. Rather, “[c]ross-motions must

     be considered separately, as each movant bears the burden of

     establishing that no genuine issue of material fact exists

     and that it is entitled to judgment as a matter of law.” Shaw

     Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

     39 (5th Cir. 2004); see also United States v. Oakley, 744

     F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

     judgment    will   not,    in   themselves,   warrant     the       court   in

     granting    summary      judgment   unless   one   of   the    parties      is

     entitled to judgment as a matter of law on facts that are not

     genuinely disputed . . . .” (quotation omitted)).

        III. Analysis

           Defendants move for summary judgment on all fourteen

     counts. (Doc. # 102). The SEC moves for summary judgment as

     to Counts 1 and 2 of the complaint, alleging violations of

     15(c)(2) and Rule 15c2-11 of the Exchange Act, and Count 14,


                                         14
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 15 of 51 PageID 10926




     alleging    violations       of    Sections      5(a)   and   5(c)     of   the

     Securities Act. (Doc. # 103). The Court will address each

     Motion separately.

               a. Defendants’ Motion

                     i. Statute of limitations

            As a preliminary matter, Defendants argue that most of

     the SEC’s claims are time-barred because they are based on

     conduct    that    occurred       outside     the   five-year     statute    of

     limitations set forth in 28 U.S.C. § 2462. (Doc. # 102 at

     19).

            The Court addressed this issue at the motion to dismiss

     stage. (Doc. # 44). “An injunction . . . is not a penalty

     within the meaning of [Section] 2462.” SEC v. Graham, 823

     F.3d 1357, 1361 (11th Cir. 2016); see also United States v.

     Banks,    115    F.3d     916,    919    (11th   Cir.   1997)     (holding   a

     government action to enjoin future conduct was a claim for

     equitable relief not subject to Section 2462). Therefore, the

     Court previously held that Section 2462 does not apply to the

     SEC’s requests for equitable relief. (Doc. # 44 at 21).

            Furthermore, the Court held that the SEC’s requests for

     disgorgement       and    civil    penalties,       which   are   covered    by

     Section    2462,    are    based    on    a   single    course    of   conduct

     extending through February 2014 for the Mirman/Rose companies


                                             15
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 16 of 51 PageID 10927




     and July 2014 for the Harrison/Daniels companies. (Id. at 21-

     22). “Under the continuing violations doctrine, the statute

     of limitations is tolled for a claim that otherwise would be

     time-barred where the violation giving rise to the claim

     continues to occur within the limitations period.” Nat’l

     Parks & Conservation Ass’n, Inc. v. Tenn. Valley Auth., 502

     F.3d 1316, 1322 (11th Cir. 2007). As this Court previously

     found, “because some of the SEC’s claims are based on scheme

     liability extending into a period within the statute of

     limitations, the SEC’s relief is not barred by Section 2462.”

     (Doc. # 44 at 22). This conclusion need not be disturbed.

                  ii. Counts 1 and 2

           Defendants seek summary judgment for Count 1, alleging

     that Spartan violated Section 15(c)(2) and Rule 15c2-11 of

     the Exchange Act, and Count 2, alleging that Dilley, Eldred,

     and Lopez aided and abetted those violations.

                          1. Primary liability for Spartan

           Section    15(c)(2)(A)     prohibits    broker-dealers      from

     inducing or attempting to induce the purchase or sale of any

     security    by   means    of   “any    fraudulent,   deceptive,    or

     manipulative act or practice,” or making any “fictitious

     quotation.” 1934 Act § 15(c)(2)(A). Pursuant to this section,

     the SEC adopted Rule 15c2-11, which requires broker-dealers


                                       16
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 17 of 51 PageID 10928




     to gather and review certain documents before it publishes a

     security quotation. 17 C.F.R. § 240.15c2-11. Rule 15c2-11(a)

     states in relevant part:

           [I]t shall be unlawful for a broker or dealer to
           publish any quotation for a security or, directly
           or indirectly, to submit any such quotation for
           publication, in any quotation medium (as defined in
           this section) unless such broker or dealer has in
           its records the documents and information required
           by this paragraph (for purposes of this section,
           “paragraph (a) information”), and, based upon a
           review of the paragraph (a) information together
           with any other documents and information required
           by paragraph (b) of this section, has a reasonable
           basis under the circumstances for believing that
           the paragraph (a) information is accurate in all
           material respects, and that the sources of the
           paragraph (a) information are reliable.

     17 C.F.R. § 240.15c2-11(a).

           Paragraph (b) requires broker-dealers to review, among

     other documents “any other material information (including

     adverse information) regarding the issuer which comes to the

     broker’s    or   dealer’s   knowledge   or   possession   before   the

     publication or submission of the quotation.” 17 C.F.R. §

     240.15c2-11(b).

           Defendants argue that Spartan fulfilled all obligations

     under the rule by gathering the twenty documents required by

     Paragraph (a) and adequately considering all red flags. (Doc.

     # 102 at 25-26, 30). However, compliance with Rule 15c2-11 is

     not based solely on whether Defendants gathered the necessary


                                       17
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 18 of 51 PageID 10929




     “reams of documents.” (Id. at 5). The SEC creates a material

     dispute that Spartan possessed adverse information regarding

     the Mirman/Rose and Harrison/Daniels companies, or at least

     lacked a reasonable basis to believe its information was

     accurate.

           The SEC points out two inaccuracies in Spartan’s FINRA

     filings for the Harrison/Daniels companies. For one issuer,

     Harrison emailed Eldred about filing the Form 211. (Doc. ##

     107-18; 107-19). However, on the Form 211 Spartan represented

     that Eldred was contacted by the president of the company.

     (Doc. # 107-17 at 8). The president testified that he had

     never contacted Eldred or Spartan. (Doc. # 107-20 at 33:12-

     34:2).

           Furthermore, FINRA requested proof of payment by the

     shareholders     for   one   issuer.   Eldred   approved   Spartan’s

     response that stated:

           The individuals who purchased the shares of our
           stock are either friends or family members of our
           President,   Diane   J.   Harrison,   or   of   our
           Secretary/Treasurer, Anna Williams. Diane J.
           Harrison and Anna Williams were the only two
           solicitors. There were 28 persons solicited in all.
           Of those solicited, none did not choose to
           purchase.

     (Doc. # 108-8 at 26-27). But emails show that Spartan was

     aware Daniels and Harrison had paid for all shares, and that



                                       18
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 19 of 51 PageID 10930




     “[n]one of the shareholders paid for their own shares.” (Doc.

     # 108-9).

           The SEC also points out three inaccuracies in Spartan’s

     FINRA filings for the Mirman/Rose companies. For one company,

     FINRA sent a deficiency letter to Spartan specifically asking

     for a “detailed explanation of the Issuer’s relationship with

     Al Mirman.” (Doc. # 104-18 at 10). Spartan responded that

     Mirman   was   a   social   friend     of   the   issuer,   and   Mirman

     recommended Spartan as a market maker, but otherwise, “Mirman

     has no relationship with [the issuer].” (Id. at 13). But

     Spartan was aware that Mirman was holding himself out as the

     issuer’s intermediary and had solicited Dilley to file the

     issuer’s Form 211 in the first place. (Doc. # 107-4).

           For another company, Mirman and Rose contacted Dilley to

     file the Envoy Form 211, but Dilley and Spartan represented

     to FINRA that it was the sole officer who had contacted

     Spartan/Dilley. (Doc. # 105-9; Doc. # 104-14 at 8). In fact,

     in at least seven Form 211 filings, Spartan represented to

     FINRA that the issuer’s sole officer initiated contact with

     Spartan or Dilley and requested Spartan complete the Form

     211. (Doc. # 104-13 at 7; Doc. # 104-15 at 10; Doc. # 104-16

     at 9; Doc. # 104-17 at 8; Doc. # 104-19 at 10; Doc. # 104-23

     at 7; Doc. # 104-24 at 8). However, all but one of the officers


                                       19
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 20 of 51 PageID 10931




     testified    that   they   never   communicated    with    Spartan   or

     Dilley. (Doc. # 104-26 at 77:7-18; Doc. # 104-27 at 48:13-

     21; Doc. # 104-28 at 51:18-22; Doc. # 105-3 at 55:13-56:11;

     Doc. # 105-4 at 39:9-25; Doc. # 105-5 at 52:14-53:20;               Doc.

     # 105-6 at 48:10-49:5; Doc. # 105-7 at 84:17-90:5). Some even

     testified that they never contacted a broker-dealer at all.

     (Doc. # 104-27 at 47:6-9).

           Similarly, Spartan responded to several FINRA deficiency

     letters by submitting charts (based on information provided

     by Mirman and Rose) that detailed shareholder relationships.

     (Doc. ## 104-12; 104-13; 104-14; 104-15; 104-16; 104-17; 104-

     18; 104-19; 104-20; 104-21; 104-22; 104-23; 104-24; 104-25).

     The   shareholder    chart    indicated    the    sole    officer    had

     solicited shareholders as a friend. (Id.). However, all but

     one of the sole officers testified they did not solicit any

     shareholders and knew virtually none of them. (Doc. # 104-26

     at 77:19-78:6; Doc. # 104-27 at 48:13-50:1; Doc. # 104-28 at

     43:4-20; Doc. # 105-3 at 49:5-15; Doc. # 105-4 at 37:24-

     38:12; Doc. # 105-5 at 53:23-55:15; Doc. # 105-6 at 49:10-

     19; Doc. # 105-7 at 90:21-93:21; Doc. # 105-11 at 38:23-25;

     Doc. # 105-12 at 66:5-19).

           It is undisputed that Spartan had some knowledge of

     Mirman and Rose’s involvement with these companies. Mirman


                                        20
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 21 of 51 PageID 10932




     and Rose held themselves out to Spartan as intermediaries for

     some issuers. (Doc. # 102-17 at ¶ 4; Doc. # 102-56 at 43:5-

     20; 56:14-58:7). As intermediaries, Mirman and Rose emailed

     Spartan about the Forms 211 (Doc. # 104-9 at 239:16-240:22;

     Doc. # 105-8), emailed shareholder information to Spartan in

     order for Spartan to respond to FINRA deficiency letters (Doc.

     ## 105-9; 105-10), and communicated with Spartan about DTC

     eligibility (Doc. # 105-14).

           From this evidence, a reasonable jury could conclude

     that Spartan possessed adverse information indicating the

     Paragraph (a) documents were not authentic, or at least lacked

     a   reasonable     basis    to   believe    they    were     accurate.

     Accordingly,     summary   judgment    in   favor   of     Spartan   is

     inappropriate.

                          2. Aiding and abetting liability

           To establish aiding and abetting liability, the SEC must

     show: (1) a primary violation by another party; (2) a general

     awareness by the aider and abettor that his role was part of

     an overall activity that is improper; and (3) the aider and

     abettor provided “substantial assistance” to the violator.

     SEC v. Big Apple Consulting USA, Inc., 783 F.3d 786, 800 (11th

     Cir. 2015). “Severe recklessness can satisfy the scienter

     requirement in an aiding and abetting case.” Id.


                                       21
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 22 of 51 PageID 10933




            Dilley declared that he neither knew nor suspected that

     any of the information provided by the issuers was inaccurate

     or misleading. (Doc. # 102-17 at ¶ 3). But Dilley frequently

     communicated with Mirman and Rose about several aspects of

     the securities. Dilley communicated with Mirman and Rose

     about the Forms 211 (Doc. # 104-9 at 239:16-240:22; Doc. #

     105-8; Doc. # 107-4), DTC eligibility (Doc. # 105-13 at 2),

     collecting payments from buyers (Doc. # 105-19), potential

     buyers, (Doc. # 105-13 at 2), how to handle a lost certificate

     (Doc. # 106-4), and attestation letters to reassure potential

     buyers that shares were unrestricted. (Doc. ## 105-27; 106-

     2).

            It is also undisputed that for the relevant issuers,

     Spartan’s decision to seek approval to publish a quotation

     was made by either Dilley or Eldred. (Doc. # 102-18 at ¶ 5).

     And Dilley signed the Forms 211 for at least seven companies.

     (Id. at ¶ 9).

            A reasonable jury could conclude from this information

     that   Dilley    was   generally   aware   of   Mirman   and   Rose’s

     involvement with the companies. Therefore, a reasonable jury

     could find that        Dilley’s approval of the Forms 211 was

     severely reckless and his participation in the Forms 211




                                        22
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 23 of 51 PageID 10934




     process constituted substantial assistance to the overall

     fraud.

           Like Dilley, Eldred also testified that he neither knew

     nor suspected that any of the information provided by the

     issuers was inaccurate or misleading. (Doc. # 102-2 at 135:20-

     136:24). However, Eldred and Harrison specifically discussed

     shell companies on a few occasions. In one email, Eldred asked

     Harrison if “[the head of FINRA’s Form 211 group] would have

     an issue with [Eldred’s wife] if she creates another public

     company?” (Doc. # 107-15). In another email, Daniels asked

     Eldred if he knew whether a lawyer “may need a shell for” a

     reverse merger. (Doc. # 107-14). Eldred put Daniels in contact

     with that lawyer, who responded, “We always have clients

     looking for shells.” (Id.). Eldred also communicated with Fan

     about using one of Fan’s companies as a “public OTCBB shell”

     for his personal holding company. (Doc. ## 107-24; 107-25).

           Again,    it   is   undisputed    that   Spartan’s    decision   to

     publish a quotation was made by either Dilley or Eldred. (Doc.

     # 102-18 at ¶ 12). Harrison approached Eldred to file Forms

     211 (Doc. ## 107-18; 107-19), Eldred signed three Forms 211

     (Doc.    ##   107-9;   108-2;   108-8),   and   Eldred     approved    the

     response to at least one FINRA deficiency letter. (Doc. ##

     108-8; 108-9; 108-10).


                                        23
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 24 of 51 PageID 10935




           From this evidence, a reasonable jury could conclude

     that Eldred was generally aware of the Harrison/Daniels shell

     scheme. Therefore, a reasonable jury could conclude that

     Eldred’s approval of Form 211 applications and deficiency

     letters was severely reckless and substantially assisted the

     Harrison/Daniels fraud.

           As the chief compliance officer, Lopez reviewed at least

     three FINRA Form 211 deficiency letters for the Mirman/Rose

     companies. (Doc. ## 108-17; 108-18; 108-19; 108-20). Lopez

     approved the responses for these three issuers within an hour

     of receipt. (Doc. ## 108-17; 108-18; 108-19; 108-20). A jury

     could reasonably find that by approving deficiency letters

     without taking the time to adequately familiarize himself

     with the companies, despite numerous red flags raised by

     FINRA, Lopez acted with severe recklessness and substantially

     assisted the overall fraud.

           Summary judgment is thus denied for all Defendants as to

     Count 1 and 2.

                 iii. Counts 3-13

           Defendants also move for summary judgment on all of the

     SEC’s fraud accusations. Counts 3-4 and 8-10 allege that

     Spartan, Island, Dilley, and Eldred violated, and aided and

     abetted violations of, Section 17(a) of the Securities Act.


                                       24
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 25 of 51 PageID 10936




     Counts 5-7 and 11-13 allege that Spartan, Island, Dilley, and

     Eldred violated, and aided and abetted violations of, Section

     10(b) and Rule 10b-5 of the Exchange Act. Defendants make

     substantially the same arguments for all of the SEC’s fraud

     claims, therefore the Court addresses them simultaneously.

           To state a claim under Rule 10b-5(b), the SEC must

     allege:      “(1)   material   misrepresentations         or   materially

     misleading omissions, (2) in connection with the purchase or

     sale of securities, (3) made with scienter.” SEC v. Merch.

     Capital, LLC, 483 F.3d 747, 766 (11th Cir. 2007). “A defendant

     engages in a fraudulent scheme in violation of [Rule 10b-

     5(a)] when he (1) commits a deceptive or manipulative act;

     (2) in furtherance of a scheme to defraud; and (3) with

     scienter.” SEC v. Greene, No. 13–CV–61762–ROSENBAUM/HUNT,

     2014 WL 11706448, at *1 (S.D. Fla. Jan. 27, 2014). “The scope

     of liability under Section 10(b) and Rule 10b-5 is the same.”

     Merch. Capital, 483 F.3d at 766 n.17.

           Claims    under   Section      17(a)   “require[]    substantially

     similar proof” as claims under Rule 10b-5. SEC v. Monterosso,

     756   F.3d    1326,   1334   (11th    Cir.   2014).   Specifically,   to

     establish a violation of Section 17(a)(1), the SEC must

     allege:      “(1)   material   misrepresentations         or   materially

     misleading omissions, (2) in the offer or sale of securities,


                                          25
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 26 of 51 PageID 10937




     (3) made with scienter.” Merch. Capital, 483 F.3d at 766. In

     contrast, claims under Section 17(a)(3) do not require a

     showing of scienter. Instead, the SEC must allege: “(1)

     material      misrepresentations         or   materially    misleading

     omissions, (2) in the offer or sale of securities, (3) made

     with negligence.” Id. Finally, “the ‘in connection with the

     purchase or sale of’ and ‘in the offer or sale of’ elements

     of Rule 10b–5 and [Section] 17(a) can be interchangeable.”

     SEC v. Radius Capital Corp., 653 F. App’x 744, 749 (11th Cir.

     2016).

           Defendants argue that the SEC’s 17(a) claims are merely

     a “repackaging” of the 10b-5 claims. However, the Supreme

     Court has held that the same conduct may violate both Rule

     10b-5 and Section 17(a). See Lorenzo v. Sec. & Exch. Comm’n,

     139 S. Ct. 1094, 1096 (2019) (finding that by sending emails

     known    to   contain   material    untruths,    the    defendant    both

     “‘employ[ed]’     a     ‘device,’   ‘scheme,’     and    ‘artifice     to

     defraud’” within the meaning of subsection (a) of Rule 10(b)

     and Section 17(a)(1) and, by the same conduct, “engage[d] in

     a[n] act, practice, or course of business’ that ‘operate[d]

     . . . as a fraud or deceit’ under subsection (c) of [Rule

     10(b)]”). The SEC has created a material dispute of fact that

     Defendants’ actions violated both fraud provisions.


                                         26
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 27 of 51 PageID 10938




                          1. Misstatements

           As for the first element, Defendants argue they never

     made “any direct misrepresentations.” (Doc. # 102 at 38).

     Defendants only made “qualified statements about information

     obtained from issuers,” thus they argue they cannot be liable

     under Janus Capital Group, Inc. v. First Derivative Traders,

     564 U.S. 135, 142 (2011). (Id. at 38, 43).

           Courts   applying    Janus    have    found   that   signers       of

     statements may be held liable for them. See SEC v. Brown, 878

     F. Supp. 2d 109, 116 (D.D.C. 2012) (“Both before and after

     the decision in Janus, courts have consistently held that the

     signer of a corporate filing is its ‘maker.’”). This remains

     true even when the statement is purportedly based on third-

     party information. See In re Nevsun Res. Ltd., No. 12 CIV.

     1845 PGG, 2013 WL 6017402, at *11 (S.D.N.Y. Sept. 27, 2013)

     (“[A]lthough Defendants purported to rely on [an engineering

     firm’s]    report   for   certain    of   their   statements,   .    .   .

     Defendants adopted those statements, filed them with the SEC,

     and thereafter repeated them to investors. That is sufficient

     for the Court to find that Defendants ‘made’ the statements

     under Janus.”). Therefore, Defendants are the makers of the

     statements made to FINRA during the Forms 211 process or DTC




                                         27
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 28 of 51 PageID 10939




     eligibility process, despite purportedly relying on Mirman,

     Rose, and the issuers for the information.

            Defendants also argue that they had no affirmative duty

     to disclose Mirman and Rose’s status as intermediaries. (Doc.

     # 102 at 35). However, the Eleventh Circuit has held that

     when selling securities, the “duty to disclose is a general

     one, and arises whenever a disclosed statement would be

     misleading in the absence of the disclosure of additional

     material facts needed to make it not misleading.” United

     States v. Bachynsky, 415 F. App’x 167, 172 (11th Cir. 2011)

     (internal citations and quotations omitted). The SEC presents

     several     statements         that    a        jury    could     reasonably       find

     misleading.

            As   examined      in    Section         III(a)(ii)(1),          Spartan    made

     several misrepresentations to FINRA. For example, Spartan

     represented to FINRA that “Mirman has no relationship with

     [the    issuer],”      when      in    fact        Mirman       was     the   issuer’s

     intermediary. Spartan also represented to FINRA that the

     issuer’s    sole    officer       initiated            contact    with    Spartan    or

     Dilley.     But    most        officers         testified        that    they     never

     communicated       with   Spartan          or    Dilley.     Similarly,         Spartan

     responded     to     several          FINRA        deficiency         letters      with

     shareholder charts indicating the sole officer had solicited


                                                28
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 29 of 51 PageID 10940




     shareholders as a friend. Yet, as discussed in detail in

     Section III(a)(ii)(1), all but one of the sole officers

     testified they did not solicit any shareholders and knew

     virtually none of them.

           Spartan also responded to a deficiency letter stating

     that “[t]he individuals” who purchased all of the issuers’

     shares were “either friends or family” of Harrison or the

     issuer’s treasurer. (Doc. # 108-8 at 26-27). But Spartan had

     already learned that Daniels and Harrison had paid for all

     shares, and that “[n]one of the shareholders paid for their

     own shares.” (Doc. # 108-9).

           As   for   Island,   Island   and   Spartan   both   stated,   in

     connection with a DTC application, that at least two of the

     companies were “not a shell.” (Doc. ## 115-14; 115-15).

     Island also submitted twelve DTC transfer agent attestation

     forms stating it would exercise diligence and provide DTC

     with complete and accurate information about securities.

     (Doc. ## 115-6; 115-7; 115-8; 115-9; 115-10; 115-11; 115-12).

     However, Island never received nor produced any list of

     insiders or control persons for the Mirman/Rose companies

     (Doc. # 113 at ¶ 19; Doc. # 108-16 at 92:9-16) despite its

     official policy providing that Island would obtain a “list of




                                         29
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 30 of 51 PageID 10941




     insiders/control persons” from new clients. (Doc. # 108-23 at

     24).

            Lastly, Eldred signed two Forms 211 stating each issuer

     was pursuing local business operations with no plans for

     mergers or changes in control. (Doc. ## 107-9; 108-2). One of

     these forms also stated that there were no past or present

     undisclosed     control   persons.     (Doc.   #   107-9).   However,

     according to one of the sole officers, “the plan for [both]

     companies at the outset was the same - take them public, and

     then merge them into one of Fan’s companies so that Fan would

     have public companies in the United States. There was never

     any plan to continue running the businesses of those [two]

     companies.” (Doc. # 107-11 at ¶¶ 6-7).

            A reasonable jury could conclude that these statements

     were either misrepresentations or misleading.

                          2. In connection with

            Defendants argue that none of the misrepresentations

     meet the “in connection” requirement because they were not

     disseminated to the public. (Doc # 102 at 37-44).

            “[T]he ‘in connection with’ requirement is satisfied

     where the fraud ‘touch[es]’ the transaction in some way,

     including situations where ‘the purchase or sale of a security

     and the [preceding] proscribed conduct are part of the same


                                       30
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 31 of 51 PageID 10942




     fraudulent scheme.’” Radius Capital, 653 F. App’x at 751

     (quoting Rudolph v. Arthur Andersen & Co., 800 F.2d 1040,

     1046 (11th Cir. 1986)). Although the Form 211 documents and

     DTC attestation forms were not filed with the public, the

     information led to the fraudulent companies’ abilities to be

     eligible for public quotation. Thus, the statements were made

     in connection with the offer and sale of securities. SEC v.

     Jones & Co., 312 F. Supp. 2d 1375, 1382 (D. Colo. 2004).

                          3. Materiality

           Defendants next argue that none of the statements were

     material, because Island’s attestations “did not provide any

     substantive information or representations about the issuer’s

     activities, business, or registration of shares, and were not

     seen by members of the public.” (Doc. # 102 at 37, 44-43).

     Likewise, Defendants argue that the information contained in

     the Form 211 cover letters was “provided simply to anticipate

     questions FINRA often posed.” (Id. at 40, 44). “The investing

     public could hardly have considered the representations in

     the cover letter to be material for any purchase or sale of

     securities.” (Id. at 40).

           Other courts have held that misrepresentations regarding

     an undisclosed control person and shareholder solicitation

     are material in the context of the Form 211 process. SEC v.


                                       31
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 32 of 51 PageID 10943




     Farmer, No. 4:14-CV-2345, 2015 WL 5838867, at *9 (S.D. Tex.

     Oct. 7, 2015). Although the statements were made in private,

     a misstatement can be material “if a reasonable investor would

     have considered the defendant’s alleged misrepresentations

     important, even if the statement is not made directly to the

     investor.” SEC v. Czarnik, No. 10 CIV. 745 PKC, 2010 WL

     4860678, at *5 (S.D.N.Y. Nov. 29, 2010).

           Here, a jury could reasonably conclude that an investor

     would want to know about an undisclosed control person, the

     possibility of a company being a shell, and the true due

     diligence of a transfer agent. See Farmer, 2015 WL 5838867,

     at *13 (“[A] reasonable investor in a microcap security would

     surely want to know about the existence of an undisclosed

     control person who not only encouraged close associates and

     relatives to invest in the company, but also provided those

     associates and relatives with the cash with which they would

     then ‘buy’ the company’s stock.”).

                          4. Scienter

           Scienter is “a mental state embracing intent to deceive,

     manipulate, or defraud.” Aaron v. SEC, 446 U.S. 680, 686 n.5

     (1980).   The   Eleventh   Circuit      “do[es]   not   require   actual

     knowledge to establish scienter under [Section] 17(a)(1) or

     Rule 10b-5.” Radius Capital, 653 F. App’x at 753. Instead,


                                        32
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 33 of 51 PageID 10944




     “[s]cienter     may    be   established          by    a    showing     of   knowing

     misconduct or severe recklessness.” Monterosso, 756 F.3d at

     1335 (quoting SEC v. Carriba Air, Inc., 681 F.2d 1318, 1324

     (11th Cir. 1982)).

           Relying     on   expert   testimony,            Defendants        argue   that

     Island lacked scienter because it acted in accordance with

     generally accepted industry practices and norms. (Doc. # 102

     at 37, 39, 44). Specifically, the transfer agent community

     generally    approves       transfer    requests             when   they     contain

     certain     presentments,       such        as    a         medallion    signature

     guarantee. (Doc. # 100-1 at 5). Defendants argue that all of

     Island’s transfer requests had such guarantees, indicating

     their legitimacy. (Doc. # 102 at 37, 39, 44).

           Similarly, Defendants argue that Spartan collected more

     information than required by Rule 15c2-11 prior to filing its

     Form 211 applications. (Doc. # 102-18 at ¶¶ 13-14). Thus,

     according    to   Defendants,     Spartan             not    only   acted     within

     community norms, it exceeded the industry standard. (Doc. #

     102 at 39). Defendants also argue that neither Dilley nor

     Eldred had any knowledge of misconduct. On the contrary, Rose,

     Harrison, and Daniels all attested to the accuracy of the

     documents and never informed Defendants of the underlying




                                            33
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 34 of 51 PageID 10945




     scheme. (Doc. # 102-56 at 63:11-65:1; Doc. # 102-59 at 12;

     Doc. # 102-66 at ¶¶ 3-6).

           The SEC provides sufficient evidence for a reasonable

     jury to find scienter on the part of all Defendants. As

     discussed in Section III(a)(ii)(1), Spartan was indisputably

     aware of Mirman and Rose’s involvement as intermediaries with

     the companies. Based on this knowledge, a reasonable jury

     could conclude that Spartan’s statements to FINRA omitting

     Mirman and Rose’s intermediary relationship were severely

     reckless.

           Furthermore,    as   discussed   in   Section   III(a)(ii)(1),

     Spartan learned that Daniels and Harrison had paid for all

     shares from one issuer. But in response to a FINRA deficiency

     letter, Spartan stated that individual friends and family

     members had purchased those shares. A reasonable jury could

     find this misrepresentation to be severely reckless.

           Regarding Island, Island represented to the DTC that a

     company was “not a shell,” and submitted twelve DTC transfer

     agent attestation forms stating it would exercise diligence

     in order to provide DTC with complete and accurate information

     about the securities. (Doc. ## 115-14; 115-15; 115-6; 115-7;

     115-8; 115-9; 115-10; 115-11; 115-12). However, Island did

     not follow its internal policies on collecting insider lists


                                       34
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 35 of 51 PageID 10946




     to ensure the transfers were not restricted. (Doc. # 113 at

     ¶ 19; Doc. # 108-16 at 92:9-16; Doc. # 108-23 at 24).

           The SEC also points out numerous red flags surrounding

     the Mirman/Rose companies. For example, Island overlooked the

     fact that issuer Kids Germ had significant ties to another

     Mirman/Rose company, Envoy (Doc. ## 106-35; 106-36; 105-9;

     104-14; 104-15), and that Mirman and Rose used the funds of

     one company to pay the expenses of a different, purportedly

     unrelated company. (Doc. # 105-19). On two occasions, Island

     received requests to transfer all the unrestricted shares of

     two independent issuers to the same buyers, represented by

     the same counsel. (Doc. ## 105-23; 105-24; 105-25; 105-26;

     106-5; 106-6; 106-7; 106-8; 106-9; 106-10; 106-11; 106-12).

     Despite expert testimony that it is industry practice to

     approve transfers containing medallion signature guarantees,

     a reasonable jury could nonetheless conclude that Island’s

     representations to the DTC were severely reckless in the face

     of such red flags.

           As     for    the     individuals,      Dilley’s     extensive

     communications with Mirman and Rose (detailed in Section

     III(a)(ii)(2)) could lead a reasonable jury to believe he was

     severely reckless in his representations to FINRA that the

     sole officers of various companies contacted Spartan to file


                                       35
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 36 of 51 PageID 10947




     Forms 211. Similarly, Eldred’s various communications with

     Daniels       about    shell     companies       (detailed      in   Section

     III(a)(ii)(2)) could lead a reasonable jury to believe he was

     severely reckless in his representations to FINRA that each

     issuer was pursuing local business operations with no plans

     for mergers or changes in control. Furthermore, Eldred’s

     knowledge that Daniels paid for the shares of stockholders,

     (Doc. # 108-8 at 26-27; Doc. # 108-9), could lead a reasonable

     jury    to     believe    he     was        severely   reckless      in   his

     representations to FINRA that the shareholders had purchased

     their shares.

                    iv. Count 14

            Defendants seek summary judgment on Count 14, alleging

     that Spartan, Island, and Dilley violated Sections 5(a) and

     5(c) of the Securities Act.

            Sections 5(a) and (c) of the Securities Act “forbid[]

     the use of any means of interstate commerce or of the mails

     to sell or offer to sell securities without having first filed

     a registration statement with the Securities and Exchange

     Commission.” SEC v. Cont’l Tobacco Co. of S.C., 463 F.2d 137,

     155    (5th   Cir.    1972)    (citation      omitted).   “No   showing   of

     scienter or negligence is necessary to prove a Section 5

     violation, as the provision carries strict liability.” SEC v.


                                            36
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 37 of 51 PageID 10948




     Universal Express, Inc., 475 F. Supp. 2d. 412, 434 n. 15

     (S.D.N.Y. 2007); see also SEC v. Sierra Brokerage Servs.,

     Inc., 608 F. Supp. 2d 923, 939 (S.D. Ohio 2009) (“Section 5

     imposes strict liability on sellers of securities”).

                          1. Prima facie case

           To establish a prima facie case for a violation of

     Section 5 of the Securities Act, the SEC must demonstrate

     that “(1) the defendant directly or indirectly sold or offered

     to   sell   securities;   (2)   through    the   use   of   interstate

     transportation or communication and the mails; (3) when no

     registration statement was in effect.” SEC v. Calvo, 378 F.3d

     1211, 1214 (11th Cir. 2004) (citations omitted).

           As for the first and third element, Rose and Mirman pled

     that they transferred unregistered shares for all fourteen of

     their companies. (Doc. # 104-5 at 13; # 104-6 at 12-13).

     Island admitted it transferred shares for eleven of these

     fourteen companies and acted as a transfer agent for transfers

     of a controlling portion of shares for these eleven companies.

     (Doc. # 102-18 at ¶¶ 50, 55-56).

           As for the second element, “the facilities of interstate

     commerce” is broadly construed. United States v. Wolfson, 405

     F.2d 779, 784 (2d Cir. 1968). Courts have found that element

     violated “when, in connection with the sale of such stock,


                                       37
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 38 of 51 PageID 10949




     the mails are used to transmit an offer or other sales

     literature, to transport the securities after sale, to remit

     the proceeds to the seller, to send confirmation slips to the

     buyer, and perhaps even when used in more tangential ways.”

     Id.   Rose   admitted   in   his   deposition   to   receiving   stock

     certificates from Island in the mail (Doc. # 104-8 at 107:8-

     13) and the SEC attaches sample stock certificates Island

     mailed to Rose. (Doc. # 108-30). The SEC thus creates a

     material dispute that unregistered shares were transferred in

     violation of the statute.

           Defendants’ only response to the prima facie case is

     that the SEC does not “articulate what transfers are [at]

     issue,” therefore Defendants cannot prove the transfers were

     registered. (Doc. # 113 at 20). The Court disagrees. The

     transfers at issue are the resales and reverse mergers of the

     Mirman/Rose companies. Island admits it processed transfers

     for at least eleven of these companies, therefore Mirman and

     Rose’s statements create a triable issue for this count.

                          2. Participation

            “[C]ourts have established the concept of ‘participant’

     liability to bring within the confines of [Section] 5 persons

     other than sellers who are responsible for the distribution

     of unregistered securities.” SEC v. Murphy, 626 F.2d 633, 649


                                        38
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 39 of 51 PageID 10950




     (9th Cir. 1980). Therefore, an “indirect participant” that

     did not pass the title himself may still be liable for a

     violation of Section 5 if he is a necessary participant or

     substantial factor in the transaction, or he engages in steps

     necessary to complete the distribution of shares to the

     public. Id. at 1215; Calvo 378 F.3d at 1215.

           However, “not everyone in the chain of intermediaries

     between a seller of securities and the ultimate buyer is

     sufficiently involved in the process to make him responsible

     for an unlawful distribution.” Geiger v. SEC, 363 F.3d 481,

     487 (D.C. Cir. 2004) (internal quotation marks omitted). The

     Ninth Circuit in SEC v. CMKM Diamonds, Inc., 729 F.3d 1248,

     1255 (9th Cir. 2013), identified conduct that could qualify

     a defendant as a “participant.” In that case, the court

     reversed summary judgment against a transfer agent, holding

     that title alone did not create liability under Section 5.

     Id.   at    1258.   Devising    the     underlying    scheme,     finding

     potential     buyers,     and    structuring         the    unregistered

     securities’ sales were all forms of “integral[]” involvement

     that might satisfy the participant theory. Id. at 1259. But

     merely issuing shares without a restrictive legend, after

     receiving    two    attorney    opinion    letters     to   do   so,   was

     “insufficient, in and of itself,” to establish that the


                                        39
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 40 of 51 PageID 10951




     transfer agent was a substantial factor as a matter of law.

     Id. at 1259.

                                  a. Spartan

            It is undisputed that Spartan filed the Forms 211 for

     the relevant shell companies. (Doc. # 102-18 at ¶ 6). Courts

     have found defendants that engaged in the Form 211 process to

     be necessary under Section 5. See Farmer, 2015 WL 5838867 at

     *18 (holding defendant who provided false information during

     Form   211   process    “was     a    necessary      participant     in   the

     distribution    of    [the   fraudulent      company’s]      stock   to   the

     public”).

            Furthermore,    as    explained      in     Section   III(a)(ii)(1),

     during the Forms 211 process Spartan made the following

     representations to FINRA: (1) that the purported sole officer

     of each company contacted Spartan or Dilley; (2) that the

     sole officer had solicited shareholders as a friend; and (3)

     that Mirman had no relationship to a certain issuer. However,

     most officers testified they had never contacted Spartan,

     most   officers      testified       they   were    unfamiliar   with     any

     shareholders, and Spartan was aware Mirman was acting as an

     intermediary for that issuer.

            A reasonable jury could conclude that but for this

     information, FINRA would not have approved the Forms 211 and


                                            40
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 41 of 51 PageID 10952




     the securities would not have gone to market, making Spartan

     a necessary participant.

                                  b. Island

           Summary judgment is likewise inappropriate for Island.

     Unlike the transfer agent in CMKM Diamonds, the undisputed

     facts show Island did more than just effectuate the disputed

     transfers. Dilley agreed for Island to act as an escrow agent

     in one company’s sale (Doc. # 105-17; Doc. # 113-9 at 157:4-

     17), and Island (through Dilley) affirmatively attested to

     potential     buyers     that     the    companies’    shares    were

     unrestricted. (Doc. ## 105-27; 106-2).

           Furthermore,     the    transfer   agent   in   CMKM   Diamonds

     requested a second opinion letter from counsel to confirm the

     removal of restrictive legends. CMKM Diamonds, 729 F.3d at

     1255. But here, as discussed in Section III(a)(iii)(4), the

     SEC has provided evidence showing that Island (1) failed to

     obtain insider lists for the Mirman/Rose companies (despite

     it being company policy for new clients) and (2) overlooked

     numerous red flags. A reasonable jury could conclude this

     conduct was a substantial factor in bringing the securities

     to market. But for Island ignoring several red flags, the

     restrictive legends would not have been removed and the




                                        41
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 42 of 51 PageID 10953




     securities would not have been sold unrestricted. Summary

     judgment is thus inappropriate for Island.

                               c. Dilley

           As both president of Island and a registered principal

     of Spartan, Dilley was actively involved in both companies’

     actions. In that role, as detailed in Section III(a)(ii)(2),

     Dilley communicated frequently with Mirman and Rose about

     several aspects of the sales, including providing attestation

     letters to reassure potential buyers that the shares were

     unrestricted.

           Dilley also personally performed several tasks in the

     process of selling the securities. Dilley signed the Forms

     211 for at least seven companies (Doc. # 102-18 at ¶ 9), and

     agreed for Island to act as an escrow agent for a sale. (Doc.

     # 105-17; Doc. # 113-9 at 157:4-17). Dilley also signed the

     stock certificates selling all shares. (Doc. # 105-17; Doc.

     # 113-9 at 157:4-17).

           A   reasonable   jury   could    conclude   that   Dilley   was

     involved in the scheme from start to finish, making him a

     necessary participant under Section 5.




                                       42
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 43 of 51 PageID 10954




               b. SEC’s Motion

                     i. Counts 1 and 2

           The SEC also seeks summary judgment for Count 1, alleging

     that Spartan violated Section 15(c)(2) and Rule 15c2-11 of

     the Exchange Act, and Count 2, alleging that Dilley, Eldred,

     and Lopez aided and abetted those violations.

                          1. Primary liability for Spartan

           The SEC alleges that Spartan violated Rule 15c2-11 by

     failing    to     consider   the    adverse   information    in   its

     possession, as required by Paragraph (b). (Doc. # 115 at 16).

     Specifically, the SEC alleges that Spartan possessed several

     red flags indicating the true purpose of the shell companies.

           According to the SEC, “if ‘red flags’ appear at any stage

     of the review process, the broker-dealer may not publish

     quotations unless and until those ‘red flags’ are reasonably

     addressed.” (Id. at 17) (citing SEC Release No. 34-29094,

     1991 WL 292186, at *2 (Apr. 17, 1991)). Spartan failed to do

     so; therefore the SEC contends, it lacked a “reasonable basis”

     for believing the Paragraph (a) documents (including the

     Forms S-1 and periodic reports) were accurate and reliable.

     (Doc. # 103 at 40-41; Doc. # 115 at 20-21).

           But Defendants have raised a genuine dispute of material

     fact that Spartan had a reasonable basis to believe its


                                         43
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 44 of 51 PageID 10955




     information was accurate. First, Spartan points out it not

     only reviewed the twenty documents required by Paragraph (a),

     but it also reviewed significant additional information not

     required by the rule. (Doc. # 102-18 at ¶¶ 13-14). For every

     issuer,   Spartan      gathered:    (1)    a   signed      Form   211   Filing

     Agreement; (2) a principal officer affidavit; (3) a Director

     and   Officer    Questionnaire;      and       (4)    a    Shareholder     Data

     Spreadsheet.     The    principal    officer         affidavit    required    a

     notarized     signature     from     the       issuer’s       representative

     promising, under penalty of perjury, that there were no

     undisclosed control persons. (Id.). For several companies,

     Spartan also gathered signed certifications saying the issuer

     had   provided    accurate     information           and    there   were     no

     undisclosed control persons. (Id.). Defendants argue that

     Spartan had no reason to believe these documents, given to

     them directly from issuers, were inaccurate.

           Second, regarding the alleged failure to investigate red

     flags, Defendants respond that none of the promulgations and

     releases cited by the SEC are binding. Defendants stress that

     red flags are not an additional regulatory burden Spartan was

     required to dispel, but merely “examples [provided by the

     SEC] of factors a market-maker ‘may wish’ to consider.” (Doc.

     # 113 at 29). Therefore, according to Defendants, Spartan


                                         44
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 45 of 51 PageID 10956




     “need only satisfy itself with respect to the accuracy of the

     information based on the nature of the red flag.” (Id. at 25

     (internal quotations omitted) (citing SEC Release No. 34-

     29094, 1991 WL 292186, at *6 (Apr. 17, 1991)). Defendants

     allege Spartan met this burden and complied with the rule by

     considering the purported red flags.

           Specifically, Defendants highlight several of the SEC’s

     red     flags   and   explain   why      Spartan   was   satisfied   the

     information it received from issuers was accurate. (Id. at

     30). For example, the SEC argues that Spartan should have

     been alerted to potential fraud because many issuers had

     overlapping      shareholders    and       a   common    attorney.   But

     Defendants cite testimony from a FINRA examiner that it is

     “pretty common” for small issuers to have shareholders with

     close relationships to the officers or directors. (Doc. #

     102-32 at 37:6-23). Similarly, Defendants argue that the term

     “shell” did not raise any red flags because professionals

     often     use   shell   companies        for   legitimate   structuring

     purposes. SEC Release No. 1293, 2005 WL 1667452, *2 (July 15,

     2005).

           Defendants also point out that the SEC actually examined

     Spartan’s Form 211 files in late 2012. (Doc. # 102-67 at 18:7-

     19:4, 48:8-50:7, 54:2-23). At the time, the SEC did not raise


                                         45
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 46 of 51 PageID 10957




     any concern over Spartan’s treatment of red flags, and the

     investigation did not give rise to an enforcement referral.

     (Id. at 54:2-23). Overall, Defendants argue that Spartan

     reasonably addressed each red flag and determined that the

     red flags were “simply unimportant to the validity of the

     applications.” (Id. at 30).

            The SEC replies that Spartan, Dilley, Eldred, and Lopez

     all held “inside information that undisclosed control persons

     were running each of the issuers with the intention to sell

     them   in    the    exact    same    fashion.”      (Doc.     #    115   at   20).

     Therefore, neither the additional documents Spartan examined

     nor the measures Spartan undertook to review the red flags

     created      a     reasonable       belief   that       the       Paragraph    (a)

     information was accurate.

            However, the evidence cited by the SEC in support of

     this argument is far from undisputed. Rather, the SEC draws

     an   inference      from    its   interpretation        of    several    emails,

     Mirman and Rose’s guilty pleas, and depositions of various

     individuals. Defendants dispute the SEC’s interpretation of

     this evidence and argue that a reasonable jury could conclude

     otherwise.

            The   Court     agrees.      Based    on   the    documents       Spartan

     gathered, and the SEC’s evidence of adverse information, a


                                            46
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 47 of 51 PageID 10958




     reasonable    juror    could    conclude       that       Spartan    reasonably

     addressed    the    red     flags    it     uncovered,      and     thus   had   a

     reasonable basis to believe its information was accurate.

                           2. Aiding and abetting liability

           Since aiding and abetting liability flows from principal

     liability, and Defendants have shown a material dispute as to

     Spartan’s principal liability, there is also a dispute of

     material     fact   whether         Dilley,    Eldred,       and     Lopez   are

     secondarily liable.

                  ii. Count 14

           The SEC also seeks summary judgment on Count 14, alleging

     that Spartan, Island, and Dilley violated Sections 5(a) and

     5(c) of the Securities Act. Defendants raise a genuine dispute

     of   material   fact      regarding       whether    they    were     necessary

     participants.

                           1. Spartan

           A reasonable jury could find that Spartan was not a

     necessary participant. In both cases cited by the SEC, the

     defendant who filed Forms 211 was also engaged in several

     other activities. In Farmer, the defendant not only helped

     the issuer file its Form 211, but also paid the issuer’s CEO’s

     salary,    helped     the    issuer       secure    its    initial     funding,

     solicited several IPO investments and secretly funded at


                                            47
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 48 of 51 PageID 10959




     least 40% of the IPO, directed and financed an advertising

     campaign publicizing the issuer, and funded the transfer of

     shares sold in the IPO to consolidate the stock. Farmer, 2015

     WL 5838867, at *18.

            In SEC v. Husain, No. 216CV03250ODWE, 2017 WL 810269, at

     *6 (C.D. Cal. Mar. 1, 2017), the defendant was likewise

     involved in several steps of the sale. Summary judgment was

     appropriate because the defendant not only assisted in the

     Form   211   process,   but   also    “devised   the   ‘self[-]filing’

     method that produced the shells, found six of the seven shell

     company purchasers, and was at least partially responsible

     for crafting and processing the deals themselves.” Id.

            Spartan’s only undisputed involvement beyond the Form

     211 process was the DTC eligibility form for one company.

     (Doc. # 105-14). Furthermore, Defendants argue that Spartan’s

     conduct in the Form 211 process was always based on the

     information it received from the issuers, albeit through

     intermediaries Mirman and Rose. (Doc. # 113 at 27). Rose

     testified that neither he nor Mirman informed Spartan or any

     employee at Spartan that any of the information provided to

     Spartan was inaccurate or misleading. (Doc. # 102-56 at 63:11-

     65:1). Based on this information, a reasonable jury could




                                          48
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 49 of 51 PageID 10960




     conclude that Spartan was not a substantial factor in the

     overall scheme.

                           2. Island

           A reasonable jury could also conclude that Island was

     not    necessary.     Defendants’         expert    testimony,      although

     partially    excluded,       was   deemed    admissible       to   opine     on

     industry norms. (Doc. # 133 at 20-21). According to the

     expert’s    report,    the    transfer      agent    community     generally

     approves transfer requests when they contain the guarantees

     present on Island’s transfer requests. (Doc. # 100-1 at 5).

           Furthermore,      Defendants        argue     that    Island’s        only

     undisputed actions were ministerial in nature, thus it was

     not significantly involved with the broader scheme. (Doc. #

     113 at 29). Indeed, Island’s only undisputed conduct beyond

     effectuating    the    bulk    transfers      was    involvement       in    DTC

     applications and sending two attestation letters to potential

     buyers     reassuring        the   buyers’         the     companies        were

     unrestricted. (Doc. # 102-18 at ¶¶ 53-54; Doc. ## 105-27;

     106-2).

           From this evidence, a reasonable jury could find that

     Island’s conduct was not integral to the overall scheme in a

     way that creates participation liability. See CMKM Diamonds

     729 F.3d at 1255 (finding that a transfer agent was not a


                                          49
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 50 of 51 PageID 10961




     substantial       factor    where    it    merely      removed    restrictive

     legends    from     stocks).      Rather,    a   reasonable       jury     could

     conclude that Island was merely acting within community norms

     and    fulfilling    its    ministerial        role    as   transfer      agent,

     despite the presence of red flags. Id.

                             3. Dilley

            A reasonable jury could also find that Dilley’s conduct

     was not necessary to the overall scheme. As discussed in

     Section III(a)(ii)(2), the SEC cites evidence showing Dilley

     was involved in most steps of the sales process and frequently

     in contact with Mirman and Rose. Nonetheless, a reasonable

     jury     could    find     that     sporadic     emails       regarding    lost

     certificates      and    potential     buyers    are    not    comparable     to

     devising the entire scheme or personally soliciting most of

     the buyers. Id. Thus, a reasonable jury could find that Dilley

     was not a substantial factor to the overall fraud.

        IV.    Conclusion

            In sum, the Court finds there are genuine issues of

     material fact for all claims that require resolution by a

     jury.




                                           50
Case 8:19-cv-00448-VMC-CPT Document 135 Filed 12/28/20 Page 51 of 51 PageID 10962




           Accordingly, it is hereby

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendants’ Motion for Summary Judgment (Doc. # 102) is

           DENIED.

     (2)   Plaintiff’s Motion for Partial Summary Judgment (Doc. #

           103) is DENIED.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

     28th day of December, 2020.




                                       51
